
	

114 HR 3946 IH: Protecting Local Communities from Executive Overreach Act
U.S. House of Representatives
2015-11-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 3946
		IN THE HOUSE OF REPRESENTATIVES
		
			November 5, 2015
			Mr. Gosar (for himself, Mr. Amodei, Mr. Buck, Mr. Cramer, Mr. Cook, Mr. Franks of Arizona, Mr. Jones, Mr. King of Iowa, Mrs. Lummis, Mr. Nugent, Mr. Pearce, Mr. Salmon, Mr. Stewart, Mr. Zinke, Mr. Hardy, Mr. Duncan of Tennessee, Mr. Huelskamp, Mr. LaMalfa, Mr. Lamborn, Mr. McHenry, Ms. McSally, Mr. Schweikert, Mr. Newhouse, Mr. Labrador, Mr. Babin, and Mr. Russell) introduced the following bill; which was referred to the Committee on Natural Resources
		
		A BILL
		To amend section 320301 of title 54, United States Code, to protect private property rights and
			 water rights from infringement as a result of the creation of national
			 monuments, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Protecting Local Communities from Executive Overreach Act. 2.Limitations on declarations of national monumentsSection 320301 of title 54, United States Code, is amended by adding at the end the following:
			
 (e)Consultation requirementThe President may not designate lands to be a new or expanded national monument under this section unless, not more than 1 year before such designation, the Secretary of the Interior—
 (1)consulted with each community, county, municipality, city, town, or township created pursuant to State law with boundaries within or adjacent to lands affected by the designation; and
 (2)obtained the concurrence for the designation from— (A)the governing body of each community, county, municipality, city, town, or township described in paragraph (1); and
 (B)the wildlife management and land management authorities and governor of each State in which all or part of the new or expanded national monument would be located.
 (f)Limitations on declarationsA declaration under this section shall not— (1)include private property without the informed written consent of the owner of that private property;
 (2)be construed to increase the amount of funds that are authorized to be appropriated for any fiscal year;
 (3)apply to more than 5,000 acres; or (4)be used to create or expand a national monument located, in part or in whole, in the following:
 (A)The counties of Coconino, Mohave, and Yavapai in the State of Arizona. (B)The counties of Modoc and Siskiyou in the State of California.
 (C)The counties of Chaffee, Moffat, and Park in the State of Colorado. (D)The counties of Lincoln, Clark, and Nye in the State of Nevada.
 (E)The county of Otero in the State of New Mexico. (F)The counties of Jackson, Josephine, and Malheur in the State of Oregon.
 (G)The counties of Wayne, Garfield, and Kane in the State of Utah. (g)Water rightsWater rights associated with a national monument created or expanded by a declaration under this section—
 (1)may not be reserved expressly or by implication by a declaration under this section; and (2)may be acquired for a national monument created or expanded by declaration under this subsection only in accordance with the laws of the States in which the water rights are based..
		
